        Case 1:07-cv-12058-PBS Document 475 Filed 11/20/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,
                                                     No. 1:07 CV 12058-PBS


                                                            ORDER
               vs.



JOEL WETMORE,

                       Respondent

       This case began on November 17, 2016 when the Government certified Joel Wetmore,

then at FMC Devens, as sexusdly dangerous under 18 U.S.C. 4248.            He was subsequently

dangerous £ind was civilly committed by this Court, United States v. Wetmore. 766 F.Supp.2d

319 (D. Mass. 2011), and the Court of Appesds affirmed United States v. Wetmore. 700 F.Sd

570 (1st cir. 2012).

       Following a review heeiring under 18 U.S.C. 4247(b) in September and October 2014,

this Court found that Joel Wetmore was still a sexually dangerous person on February 27,

2015 and denied his motion for discharge. The Court of Appeals again affirmed. United States

V. Wetmore. No. 15-1522 (l^t Cir. 2016).

       A second review hearing was held on May 14-15, 2018, and was then continued until

November 29, 2018, to allow adequate time for testosterone reducing medication to take effect

and for Joel Wetmore to participate in the Sex Offender Treatment Program (SOTP) at the Wyatt

Detention Center in Central Falls, Rhode Island.

       The Court has received the medical records from Wyatt, which show that Wetmore's

testosterone levels are consistently rock bottom to non-existent.     These levels are shown in

monthly blood draws, most recently on November 14, 2018.              And Wetmore testified on

November 29 that he no longer senses sexual arousal, and the arousal logs he has kept bear

that out. He further states his firm intent to remain on the medication for life.

       The two court-appointed experts. Dr. Fabian Saleh and Dr. Joseph J. Plaud, testified

that the regimen of testosterone reducing medication, as administered in monthly injections at

Wyatt, has clearly "worked", and that, in their considered professional judgment, he will no
        Case 1:07-cv-12058-PBS Document 475 Filed 11/20/18 Page 2 of 2



longer have serious difficulty in refraining from sexually violent conduct or child molestation if

released. The Court agrees.

       Accordingly, Joel Wetmore shall be conditionally released to a halfway house in Maine,

arranged by the Probation Office, as soon as space is available. He shall continue to take all

prescribed medication, and will be under the supervision of the Probation Office of this Court

and the Probation Office for the District of Maine. After four months in a halfway house, he

shall be released to the community, to live in or near Bangor, Maine. He shall also participate

in treatment through the Bangor office of The Counseling and Psychotherapy Center, Inc., and

shall in all respects comply with his October 10, 2018 Relapse and Prevention Plan.

       IT IS SO ORDERED.


       Signed at Boston this            day of            2018.




                                             Chief United States District Judge
